UNITED STATES, Appellee

                                    v.

                  Adam G. COTE, Airman First Class
                      U.S. Air Force, Appellant

                              No. 12-0522

                         Crim. App. No. 37745

       United States Court of Appeals for the Armed Forces

                       Argued November 27, 2012

                        Decided March 8, 2013

ERDMANN, J., delivered the opinion of the court, in which
STUCKY, J., and Cox, S.J., joined. BAKER, C.J., filed a
separate opinion concurring in part and dissenting in part.
RYAN, J., filed a separate dissenting opinion.

                                 Counsel


For Appellant: Frank J. Spinner, Esq. (argued); Captain Travis
K. Ausland (on brief).

For Appellee: Captain Tyson D. Kindness (argued); Lieutenant
Colonel C. Taylor Smith, Captain Brian C. Mason, and Gerald R.
Bruce, Esq. (on brief); Major Charles G. Warren.

Military Judges: Don M. Christensen, Paula B. McCarron, Nancy
J. Paul, and Michael J. O’Sullivan


       This opinion is subject to revision before final publication.
United States v. Cote, No. 12-0522/AF

       Judge ERDMANN delivered the opinion of the court.

       Contrary to his pleas, Airman Adam Cote was convicted by a

general court-martial with members of one specification of

possessing child pornography, in violation of Article 134,

Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934 (2006).

He was sentenced to a bad-conduct discharge, confinement for

twelve months, forfeiture of all pay and allowances, and

reduction to E-1.    The convening authority approved the adjudged

sentence except for the forfeitures.     The United States Air

Force Court of Criminal Appeals (CCA) affirmed the findings and

the sentence.    United States v. Cote, No. ACM 37745, 2012 CCA

LEXIS 106, at *17, 2012 WL 1058985, at *6.     (A.F. Ct. Crim. App.

Mar. 28, 2012).

       While “technical” or “de minimis” violations of a search

warrant’s terms do not warrant suppression of evidence, United

States v. Sims, 428 F.3d 945, 955 (10th Cir. 2005), generally

“the search and seizure conducted under a warrant must conform

to the warrant or some well—recognized exception.”     United

States v. Upham, 168 F.3d 532, 536 (1st Cir. 1999) (citing

Marron v. United States, 275 U.S. 192, 196-97 (1927)).       We

granted review to determine whether a search conducted in

violation of a search warrant’s post-seizure time limitation

renders the search unreasonable.1     We conclude that under the


1
    Specifically we granted review on the following issue:

                                  2
United States v. Cote, No. 12-0522/AF

circumstances of this case, the Government’s violation of the

warrant’s time limits for conducting an off-site search of the

seized electronic device constituted more than a “de minimis”

violation of the warrant and resulted in an unreasonable search.

We therefore reverse the decision of the CCA.

Background

     On May 30, 2008, Special Agent (SA) Steven Harstad of the

North Dakota Bureau of Criminal Investigation (NDBCI), commenced

an online child pornography investigation.   He connected to a

peer-to-peer network and discovered one user in the state of

North Dakota sharing child pornography.   He contacted Brian

Novesky, a United States Immigration and Customs Enforcement

Special Agent and requested assistance in identifying the

individual associated with the IP address he had found.    SA

Novesky determined that the IP address was registered to Cote.

On July 1, 2008, Novesky applied for and received a search

warrant from a federal magistrate judge in North Dakota for

Cote’s dorm room at Minot Air Force Base.

     The warrant authorized the search and seizure of

“[c]omputers,” “[c]omputer input and output devices” and




     Whether evidence found on Appellant’s computer should be
     suppressed because it was found pursuant to a search that
     violated the terms of the warrant.

United States v. Cote, 71 M.J. 361 (C.A.A.F. July 12, 2012)
(order granting review).

                                3
United States v. Cote, No. 12-0522/AF

“[c]omputer storage media and digital content” for “[i]mages or

visual depictions of the sexual exploitation of children.”    The

warrant allowed the Government ten days from issuance to conduct

the search.    It also provided that any electronic devices or

storage media seized under the warrant must be searched within

ninety days of issuance, unless “for good cause demonstrated,

such date is extended by an order of the Court.”2    The special

agents who executed the warrant had dealt with this limitation

before and had, in prior investigations, requested extensions of

time.

        The special agents searched Cote’s dorm room on July 2,

2008, and seized a Sony laptop computer, an HP laptop computer,

a digital camera and a WD external hard drive.    Although

evidence of child pornography was eventually discovered on both

of the two laptop computers, SA Harstad was unable to access the

WD external hard drive because it was broken.    His final

examination of the WD hard drive occurred on August 18, 2008,

when he was again unsuccessful in reading the drive.    Although


2
  The warrant contained an “ADDENDUM TO SEARCH WARRANT RE[:]
ELECTRONIC DEVICES, STORAGE MEDIA, AND ELECTRONIC DATA” which
provided, in pertinent part:

    1. The search of any Electronic Device or Storage Media
       authorized by this warrant shall be completed within 90
       days from the date of the warrant unless, for good
       cause demonstrated, such date is extended by an order
       of the Court.

The term of ninety days was handwritten into the warrant.

                                   4
United States v. Cote, No. 12-0522/AF

the record does not identify the date, at some point after

August 18, 2008, the case was transferred to the Air Force.

     Ninety days after the issuance of the warrant, on September

28, 2008, the WD external drive had not been searched nor had

the agents or the Air Force Office of Special Investigations

(AFOSI) requested an extension of time in which to search the

device.   On September 8, 2009, well over a year after the

warrant was issued, AFOSI at Minot AFB submitted a request to

the Defense Computer Forensics Laboratory (DCFL) to see if they

could repair the WD external drive.   The laboratory was able to

repair the drive and created a digital copy which was eventually

returned to SA Harstad.   SA Harstad subsequently analyzed the

digital copy and discovered evidence of child pornography.    As a

result of this evidence, the Government referred a Second

Additional Charge against Cote alleging, under Article 134,

UCMJ, possession of “visual depictions of minors engaging in

sexually explicit conduct, such conduct being of a nature to

bring discredit upon the armed forces.”3

     At trial, Cote filed a motion to suppress all evidence

obtained from the searches of the laptops and the WD external

drive that occurred after the ninety-day period specified in the

3
  In total, Cote was charged with three specifications of
“knowingly [possessing] visual depictions of minors engaging in
sexually explicit conduct” and one specification of “knowingly
[distributing] visual depictions of minors engaging in sexually
explicit conduct,” all in violation of clause 2 of Article 134,
UCMJ, 10 U.S.C. § 934 (2006).

                                 5
United States v. Cote, No. 12-0522/AF

warrant.    Following argument by the parties, the military judge

granted the motion to suppress because the computers and the WD

external drive were searched outside of the ninety-day limit

contained in the warrant and the searches were therefore

“unlawful.”

     The Government filed for review of the military judge’s

ruling under Article 62, UCMJ, 10 U.S.C. § 862 (2006).    The CCA

held that the military judge erred in excluding evidence from

the two laptops as SA Harstad had searched the laptops within

the ninety days specified in the warrant and had copied and

stored the electronic data which he obtained from those

searches.    United States v. Cote, Misc. Dkt. No. 2009-15, 2010

CCA LEXIS 186, at *6-*9 (A.F. Ct. Crim. App. Apr. 6, 2010).    As

to the WD external drive, the CCA agreed with the military judge

that the DCFL search of the device violated the ninety-day time

limit in the warrant for searching electronic devices and

storage media, but went on to find that the military judge erred

in concluding that the violation required suppression of the

evidence.    Id. at *9-*18.   Cote subsequently appealed the CCA

decision to this court but we declined to review the case at

that time.    United States v. Cote, 69 M.J. 210 (C.A.A.F. 2010).

     The case was remanded and the trial proceeded with all of

the images admitted into evidence.     Cote was acquitted of all

charges except the Second Additional Charge of possession of



                                   6
United States v. Cote, No. 12-0522/AF

sexually explicit visual depictions of minors, which was based

solely on the evidence found on the WD external drive.    The CCA

affirmed the conviction on direct appeal and, as to the

suppression issue, affirmed on the same grounds which it relied

on in the earlier Article 62, UCMJ, ruling.    Cote, 2012 CCA

LEXIS 106 at *2-*10, 2012 WL 1058985, at *1-*4.   Cote appeals to

this court challenging the CCA’s determination that, while the

DCFL search of the WD external drive violated the ninety-day

time limit in the warrant, the evidence was nonetheless

admissible.

Discussion

     Under the circumstances presented in this case, we are

reviewing the military judge’s initial ruling that suppressed

the evidence obtained from the WD external drive.4   We review a

military judge’s ruling on a motion to suppress for abuse of

discretion.   United States v. Monroe, 52 M.J. 326, 330 (C.A.A.F.

2000).   We review findings of fact under the clearly erroneous

standard and conclusions of law de novo.   United States v.

Rodriguez, 60 M.J. 239, 246 (C.A.A.F. 2004).




4
  On direct review of an issue which was previously the subject
of an Article 62, UCMJ, interlocutory appeal, we review whether
the military judge’s initial decision was an abuse of
discretion. See United States v. Mosley, 42 M.J. 300, 302-04
(C.A.A.F. 1995) (reviewing the initial decision under an abuse
of discretion standard even though it was reversed on an Article
62, UCMJ, interlocutory appeal).


                                 7
United States v. Cote, No. 12-0522/AF

     Prior to 2009, Fed. R. Crim. P. 41(e)(2)(A) (Searches and

Seizures) required that a warrant to search or seize property be

executed within ten days.   In 2009, however, the rule was

amended, adding section 41(e)(2)(B) which provided, in part, as

follows:

     (B) Warrant Seeking Electronically Stored Information.
     A warrant under Rule 41(e)(2)(A) may authorize the
     seizure of electronic storage media or the seizure or
     copying of electronically stored information. Unless
     otherwise specified, the warrant authorizes a later
     review of the media or information consistent with the
     warrant. The time for executing the warrant in Rule
     41(e)(2)(A) and (f)(1)(A) refers to the seizure or on-
     site copying of the media or information, and not to
     any later off-site copying or review.5

This rule reflects a principle also recognized by the judiciary

-– that courts “[cannot] expect the government to make onsite

determinations of whether a file or document contained on a hard

drive or in an email account falls within the scope of the

warrant.”   United States v. Metter, 860 F. Supp. 2d 205, 214

(E.D.N.Y. 2012).   For this reason courts have considered seizure

of electronic materials and later off-site analysis and review

of them to be a constitutionally reasonable “necessity of the

digital era.”   Id. (citing United States v. Burns, 2008 U.S.

Dist. LEXIS 35312, 2008 WL 4542990 (N.D. Ill. Apr. 29, 2008)).




5
  The 2009 amendment also changed the execution requirement to
fourteen days, rather than ten, due to an unrelated change in
Fed. R. Crim. P. 45(a) to the method for counting days. Fed. R.
Crim. P. 41 advisory committee’s note.

                                 8
United States v. Cote, No. 12-0522/AF

     While many circuits have recognized that “[t]he Fourth

Amendment does not specify that search warrants [must] contain

expiration dates . . . [or] requirements about when the search

or seizure is to occur or the duration,” United States v.

Gerber, 994 F.2d 1556, 1559 (11th Cir. 1993), in this case we

are dealing with a search warrant in which the judge established

just such a requirement.6

     Cote simply argues that since the search of the WD external

drive violated the terms of the warrant, the evidence should

have been suppressed.   Rather than addressing the specific terms

of the warrant, the Government argues that any delay in

executing the warrant was reasonable.   Noting that this court

6
  Even if there were no time limitation contained in the warrant
for conducting the off-site search, we think that the Government
nevertheless remains bound by the Fourth Amendment to the extent
that all seizures must be reasonable in duration. Metter, 860
F. Supp. 2d at 212 (“[T]he manner in which the government
executes the warrant must comport with the Fourth Amendment’s
reasonableness standard”); United States v. Mutschelknaus, 564
F. Supp. 2d 1072, 1076 (D.N.D. 2008) (“The Fourth Amendment only
requires that the subsequent search of the computer be made
within a reasonable time.”); United States v. Grimmett, 2004
U.S. Dist. LEXIS 26988, at *14, 2004 WL 3171788, at *5 (D. Kan.
Aug. 10, 2004), aff’d, 439 F.3d 1263 (10th Cir. 2006). In
addition, the committee notes to Fed. R. Crim. P. 41(e)(2)(B),
which addresses off-site copying and review state that:

     While consideration was given to a presumptive national or
     uniform time period [for] off-site copying or review . . .
     there is no basis for a “one size fits all” presumptive
     period . . . [but] [i]t [is] not the intent of the
     amendment to leave the property owner without an
     expectation of the timing for return of the property . . .
     .

Fed. R. Crim. P. 41 advisory committee’s note.

                                 9
United States v. Cote, No. 12-0522/AF

has not had the opportunity to examine a case with similar

facts, the Government urges us to adopt the three-factor test

for delay set out in United States v. Syphers, 426 F.3d 461, 469

(1st Cir. 2005).7

     Syphers, however, does not involve a violation of an

explicit term in a warrant and we do not believe it is on point.8

In fact, the district court in Syphers explicitly noted that

“the court [was] not presented with a situation in which the

search failed to conform to the requirements of the warrant.”

United States v. Syphers, 296 F. Supp. 2d 50, 56 (D.N.H. 2003).

In addition, Syphers focused primarily on the effect of delay in

executing the search, and concomitantly, probable cause.

Syphers, 426 F. 3d at 469.   We believe, instead, that the Fourth

Amendment harm being protected against by the ninety-day

provision in this case is from a seizure of unreasonable

duration and the resulting interference with Cote’s possessory


7
  The Syphers factors are (1) whether the delay caused a lapse in
probable cause, (2) whether the delay created prejudice to the
defendant or (3) whether federal or state officers acted in bad
faith to circumvent federal requirements. 426 F.3d at 469.
8
  Syphers is similar to this case in that on the same day the
state judge there issued the warrant, he also granted a motion
giving the government twelve months in which to complete the
search of the seized computer. 426 F.3d at 463-64. Unlike this
case, however, the government in Syphers completed its search of
the computer well within the allotted time period and there was
no violation of the terms of the warrant or other court order.
Id. The specific question in Syphers is not one we face
today -- how the fourteen-day limitation (ten days under the
rule at that time) in Fed. R. Crim. P. 41(e)(2)(A) applied to
state search warrants which were used in federal prosecutions.

                                10
United States v. Cote, No. 12-0522/AF

interest in noncriminal materials.   See, e.g., Metter, 860 F.

Supp. 2d at 215 (“[t]he government’s retention of all imaged

electronic documents, including personal emails, without any

review whatsoever to determine not only their relevance to this

case, but also to determine whether any recognized legal

privileges attached to them, is unreasonable and disturbing”);

see also United States v. Brunette, 76 F. Supp. 2d 30, 42

(D.M.E. 1999) (evidence suppressed where search occurred after

the permissible duration of seizure under warrant had expired).

We are mindful that the ultimate touchstone of any Fourth

Amendment inquiry is always reasonableness, Florida v. Jimeno,

500 U.S. 248, 250 (1991), and that, as noted previously, mere

“technical,” or “de minimis” violations of a warrant’s terms are

not unreasonable, and do not warrant suppression.   See Sims, 428

F.3d at 955; Gerber, 994 F.2d at 1560-61; United States v.

Twenty-Two Thousand, Two Hundred Eighty Seven Dollars, 709 F.2d

442, 449 (6th Cir. 1983).   At the same time, it is equally clear

“that the search and seizure conducted under a warrant must

conform to the warrant, or some well-recognized exception.”

Upham, 168 F.3d at 536 (citing Marron, 275 U.S. at 196–97).

     The Government has not contested the findings of the

military judge and the CCA that the ninety-day limitation was

violated.   We believe that the limitation reflects a judicial

determination that under the circumstances of this case, ninety



                                11
United States v. Cote, No. 12-0522/AF

days was a reasonable period of time in which to conduct the

off-site search.   This is particularly true since the term of

“90” days was handwritten into the warrant, indicating that the

duration of the limitation was tailored to the facts of this

case, rather than simply being boilerplate language of the

warrant.   In addition, the judge established a procedure to

extend the off-site search period if the Government found they

were unable to meet the ninety-day limitation.

     While we do not believe that a violation of the ninety-day

period mandates per se exclusion of the evidence, we do believe

that the violation imposes an additional burden on the

Government to show that the violation was either de minimis or

otherwise reasonable under the circumstances.    Cf. United States

v. Clark, 638 F.3d 89, 100 (2d Cir. 2011) (“‘The burden is on

the government to demonstrate the objective reasonableness of

the officers’ good faith reliance’ on an invalidated warrant.”

(quoting United States v. George, 975 F.2d 72, 77 (2d Cir.

1992))); United States v. Atchley, 474 F.3d 840, 851 (6th Cir.

2007) (“It is the government’s burden to prove the existence of

exigency.” (citing United States v. Chambers, 395 F.3d 563, 566

(6th Cir. 2005))); Wilson v. Health & Hosp. Corp. of Marion

County, 620 F.2d 1201, 1208 (7th Cir. 1980) (“It is normally the

Government’s burden, therefore, to show a warrantless search is




                                12
United States v. Cote, No. 12-0522/AF

otherwise ‘reasonable’ within the Fourth Amendment.” (citing

United States v. Jeffers, 342 U.S. 48, 51 (1951))).9

     At trial, the Government did not show any fact which would

support the argument that its violation of the warrant’s terms

was reasonable under the circumstances.10   Further, performing a

search over a year after the expiration of the search period,

without following already established procedures for requesting

a new warrant or an extension of the existing warrant, is not a

de minimis violation.   As a result, we cannot conclude that the

Government has met its burden at trial to show that the search

comported with constitutional requirements.11   The military judge


9
   The dissent argues that “the only fact [we] cite[] in support
of the electronic search being unreasonable is that the search
was conducted after the expiration to the warrant’s time
requirement.” United States v. Cote, __ M.J. __, __(3) n.2
(C.A.A.F. 2013) (Ryan, J., dissenting). Of course, the burden
is not on the defendant, or on this court, to show facts
supporting the unreasonableness of the search, but rather on the
government to show facts before the military judge at trial that
the search was reasonable.
10
    At the Government’s request, the military judge placed her
ruling on the Government’s argument that the evidence should be
admitted under the good faith exception in Military Rule of
Evidence (M.R.E.) 311 on the record. In rejecting that
argument, the military judge found, in part:

     The warrant in this case was correct. There was nothing
     wrong with the warrant; but the government agents
     disregarded, and the government trial counsel disregarded
     the plain language of the warrant and conducted or
     requested additional and unlawful searches after the time
     period had expired which was directed by the judge in the
     warrant.
11
  We believe the concurrence’s reliance on United States v.
Herring, 555 U.S. 135 (2009), is misplaced. Herring

                                13
United States v. Cote, No. 12-0522/AF

did not abuse her discretion in suppressing the evidence found

on the WD external drive.12

Conclusion

     The decision of the United States Air Force Court of

Criminal Appeals is reversed.   The finding of guilty to the

Second Additional Charge and the sentence are set aside.    The

Second Additional Charge is dismissed.




specifically dealt with attenuated police negligence, not
negligence on the part of the officer actually performing the
search. Id. at 144. In that case, an officer reasonably relied
on a neighboring county’s arrest warrant to perform an arrest
and search of Herring. Id. at 137. Shortly thereafter, it was
discovered that the warrant had been recalled and that the
neighboring county had negligently failed to purge the warrant
from its records. Id. at 137-38. The court held that the
arresting officer had acted in reasonable reliance on the
neighboring county, and that exclusion was not warranted. Id.
at 147. We do not think that those facts control the outcome of
this case. That is especially true where the agent who
performed the search (SA Harstad) had seen the warrant, was
aware of the ninety-day requirement, had previously worked on
cases where it applied, and knew that the repaired hard drive
image he was searching was created after the deadline had
passed, but performed the search anyway. Even if we were to
conclude that Herring also protected direct police negligence,
the conduct of the agent in this case rises to the standard of
“deliberate [and] reckless” conduct set by Herring. Id. at 144.
12
   Nor do the provisions of M.R.E. 315(h)(4) change our analysis.
That rule provides that “[t]he execution of a search warrant
affects admissibility only insofar as exclusion of evidence is
required by the Constitution of the United States or an
applicable Act of Congress.” Because we have concluded that the
Government has not met its burden to show that the search was
reasonable under the circumstances, we have also necessarily
concluded that exclusion of evidence is required by the Fourth
Amendment.



                                14
United States v. Cote, No. 12-0522/AF
 

              BAKER, Chief Judge (concurring in part and dissenting in

part):

              I agree with the majority’s conclusion that the search in

this case was unreasonable under the Fourth Amendment;1 however,

because I would not apply the exclusionary rule, I respectfully

dissent.

              In my view, the Government’s prolonged retention of

Appellant’s hard drive without a warrant extension rendered the

Government action an unreasonable, and therefore, an unlawful,

seizure under the Fourth Amendment.                            The taint of the hard

drive’s unlawful seizure renders the subsequent forensic search

of the hard drive unreasonable under the Fourth Amendment, when

conducted absent the warrant extension or a military search

authorization.

              The Fourth Amendment provides:

              The right of the people to be secure in their persons,
              houses, papers, and effects, against unreasonable searches
              and seizures, shall not be violated, and no Warrants shall
              issue, but upon probable cause, supported by Oath or
              affirmation, and particularly describing the place to be
              searched, and the persons or things to be seized.

Absent an exception to the warrant requirement, including those

contained and recognized in the Military Rules of Evidence

(M.R.E.), the constitutional process for determining probable

cause is the issuance of a warrant by a judge, a civilian or


                                                            
1
    U.S. Const. amend. IV.
United States v. Cote, No. 12-0522/AF
 

military magistrate, or a neutral and detached military

authority.   Thus, while the Fourth Amendment does not

substantively specify temporal limitations on a search or

seizure, as it does the place, person, or thing to be searched,

it does expressly provide a process for constitutional oversight

of the Fourth Amendment.    As a result, warrantless searches and

seizures are presumptively unreasonable.   See, e.g., Dow

Chemical Co. v. United States, 476 U.S. 227, 234-35, 239 (1986)

(warrantless searches presumptively unreasonable); United States

v. Daniels, 60 M.J. 69, 71-72 (C.A.A.F. 2004) (citing Camara v.

Municipal Court of San Francisco, 387 U.S. 523 (1967)).

Likewise, searches or seizures conducted in contravention of a

warrant are also presumptively unreasonable where the provision

violated is material to the determination that a search or

seizure is reasonable under the Fourth Amendment.

     Probable cause is the most important determinant as to

whether a search is authorized and thus reasonable under the

Fourth Amendment.   Here, the forensic search following the

prolonged retention of the hard drive did not lack probable

cause.

     But the Fourth Amendment also protects possessory

interests.   United States v. Jacobsen, 466 U.S. 109, 113 (1984).

The nature of the possessory interest is important when making a

determination as to the reasonableness or unreasonableness of a

                                  2 
 
United States v. Cote, No. 12-0522/AF
 

seizure of an individual’s property.    The less interest a person

has in possessing or repossessing property, the more reasonable

the government’s actions may be in holding the item beyond a

warrant’s time limit.    Likewise, a request for return may weigh

in the analysis as to whether the government has acted in a

reasonable or unreasonable manner by retaining an item.     Here,

the device in question was damaged and not functioning, and

Appellant did not request its return.

     The timing of a search may also be relevant to whether an

unlawful search or seizure has occurred.   A failure to strictly

observe a time limit imposed on a warrant does not, in and of

itself, render a search or seizure conducted pursuant to that

warrant unreasonable for Fourth Amendment purposes.   Whether or

not a search conducted after the lapse of a warrant’s time limit

violates the Fourth Amendment turns on whether this failure to

comply with the warrant’s terms frustrates the warrant’s ability

to protect Fourth Amendment interests, namely the preservation

of probable cause and the protection of possessory interests in

property.

     Among other things, violating a warrant’s time limit may

cause probable cause to become stale.   For example, tips

provided by informants may have a limited shelf life.   If they

are not acted on within a short time, they may lead law



                                  3 
 
United States v. Cote, No. 12-0522/AF
 

enforcement to search an area they no longer have probable cause

to search.

     In contrast, probable cause in cases involving the forensic

analysis of a computer is unlikely to become stale during the

period between the initial seizure of a computer from a

suspect’s home and the later search of the computer by forensic

analysis.    The evidence on the computer, once the initial

seizure is made, is unlikely to change.   Time limits are often

imposed on the forensic analysis of computers instead to prevent

the government from retaining a suspect’s property for an

excessive period of time.    Time limits, in this context, serve

to protect an individual from a seizure that would unreasonably

deprive him of his possessory interests protected by the Fourth

Amendment.

     The government’s authority to seize, but not search, papers

or things, is not perpetual even if it is founded upon probable

cause.   The government cannot simply seize property, like a

personal computer, ignore the provisions of a warrant, and hold

it indefinitely to search at its convenience, or not at all.

While a violation of a time limit may be de minimis or rule-

based alone, in my view, the Government’s retention of

Appellant’s hard drive for over three hundred days past the time

limit is excessive in this case in the absence of the warrant

extension, rendering it an unreasonable seizure under the Fourth

                                  4 
 
United States v. Cote, No. 12-0522/AF
 

Amendment.   Consequently, the subsequent search of the hard

drive stemming from the Government’s unreasonable retention of

the hard drive is also unreasonable.

     In this context, as the majority notes, the federal

magistrate judge placed a temporal restriction of ninety days

upon the Government’s authority to search anything seized at

Appellant’s address.   The magistrate judge also provided a

mechanism to extend this timeline if needed, and had regularly

done so in other cases.    Part of the problem in this case arose

from the later transfer of law enforcement jurisdiction over

Appellant’s investigation from civilian to military authorities.

It was not until 464 days after the hard drive was seized, or

376 days after the warrant’s time limit lapsed, that it was

searched.    While understandable given the change in law

enforcement jurisdictions, the military judge found that the

Government knew or should have known of the temporal restriction

on searching the device in question as well as the mechanism

available to extend that authority.     This is not a case where an

alternative and appropriate mechanism for authorizing a search

was engaged, such as seeking independent search authority from a

military magistrate pursuant to M.R.E. 315 after military law

enforcement received the hard drive, or seeking a warrant

extension from the same authority that issued the warrant as in

United States v. Syphers, 426 F.3d 461, 463 (1st Cir. 2005).

                                  5 
 
United States v. Cote, No. 12-0522/AF
 

The Government acted in contravention of the warrant without

resort to available processes for extension or approval.     That

is unreasonable.   And, given the length of the delay involved,

it was constitutionally unreasonable.

     However, I would not apply the exclusionary rule in this

case and therefore ultimately and respectfully dissent from the

result reached by the majority.     While early Supreme Court

precedent viewed Fourth Amendment violations as “‘synonymous

with application of the exclusionary rule . . . . [s]ubsequent

case law has rejected this reflexive application.’”    Hudson v.

Michigan, 547 U.S. 586, 591 (2006) (quoting Arizona v. Evans,

514 U.S. 1, 13 (1995)).     Today, “[w]hether the exclusionary

sanction is appropriately imposed in a particular case . . . is

‘an issue separate from the question whether the Fourth

Amendment rights of the party seeking to invoke the rule were

violated by police conduct.’”    United States v. Leon, 468 U.S.

897, 906 (1984) (citation omitted).     Given the societal

interests and costs involved in invoking the exclusionary rule,

suppression is a remedy of “last resort,” rather than a rule of

automatic application.    Hudson, 547 U.S. at 591.   In my view,

current precedent indicates a more contextual approach to the

application of the rule.2    Such an approach looks beyond the good

                                                            
2
   See Herring v. United States, 555 U.S. 135, 141 (2009); Hudson,
547 U.S. at 592; Pennsylvania Bd. of Probation and Parole v.

                                   6 
 
United States v. Cote, No. 12-0522/AF
 

faith of the police officers in question -- although that is a

central factor -- and also takes into account the deterrent

effect of applying the rule, the nature of the delict, and the

societal costs of application.                                                               It follows that with such

factors, rather than a per se approach to the exclusionary rule,
                                                                                                                                                                                               
                                                                                                                                                                                               
Scott, 524 U.S. 357, 363–65, 357 (1998) (The Supreme Court
“[has] repeatedly emphasized that the rule’s ‘costly toll’ upon
truth-seeking and law enforcement objectives presents a high
obstacle for those urging [its] application” and the
exclusionary rule should applied only “where its deterrence
benefits outweigh its ‘substantial social costs.’”); Evans, 514
U.S. at 11; Colorado v. Connelly, 479 U.S. 157, 166, (1986);
Leon, 468 U.S. at 908 (rejecting “[i]ndiscriminate application
of the exclusionary rule”). These cases make clear that there
must be substantial deterrent benefits achieved as a result of
applying the exclusionary rule. Absent a realistic possibility
of deterring undesirable conduct, societal interests in
punishing crime prevail. For a range of views considering the
significance of Herring, see Tom Goldstein, The Surpassing
Significance of Herring, SCOTUSblog (Jan. 14, 2009, 11:32 AM),
http://www.scotusblog.com/2009/01/the-surpassing-significance-
of-herring (“[W]e will at some point soon regard today’s Herring
decision as one of the most important rulings in [the criminal
procedure] field in the last quarter century,” and concluding
that Herring sets the bar to applying the exclusionary rule even
higher than before); Richard McAdams, Herring and the
Exclusionary Rule, University of Chicago Law School Faculty Blog
(Jan. 17, 2009, 12:06 AM),
http://uchicagolaw.typepad.com/faculty/2009/01/herring-and-the-
exclusionary-rule.html (“Herring will transform the exclusionary
rule from the standard remedy to the exceptional remedy.”). But
see Orin Kerr, Responding to Tom Goldstein on Herring, The
Volokh Conspiracy (Jan. 14, 2009, 2:38 PM),
http://www.volokh.com/posts/1231961926.shtml (disagreeing with
Tom Goldstein’s reading of Herring, stating that Herring is “a
narrow and interstitial decision, not one that is rocking the
boat”).

                                                                                             7 
 
United States v. Cote, No. 12-0522/AF
 

reasonable persons (including judges) might reach differing

conclusions on its application.     That is the case here.      

     In this case, I do not believe suppression would serve the

purpose of the exclusionary rule.       The Supreme Court stated in

Herring that deciding whether to apply the exclusionary rule

“turns on the culpability of the police and the potential of

exclusion to deter wrongful police conduct.”      555 U.S. at 137.

The Court went on to hold that the exclusionary rule is

triggered when police conduct is “sufficiently deliberate that

exclusion can meaningfully deter it, and sufficiently culpable

that such deterrence is worth the price paid by the justice

system.”   Id. at 144.   This includes “deliberate, reckless, or

grossly negligent conduct, or in some circumstances recurring or

systemic negligence.”    Id.   Where a Fourth Amendment violation

is a product of isolated police negligence rather than

overreaching, there is no wrongful police conduct, nor pattern

of repeated negligence, to deter.

     Here, there is no evidence in the record that the delayed

search of the hard drive resulted from law enforcement’s bad

faith or intentional disregard of the terms of the warrant.

Indeed, Appellant, the moving party, had the opportunity to

question SA Harstad on his actions and motives and did not

unearth facts indicating bad faith or intentional misconduct.

As a result, the facts suggest isolated negligence, as was the

                                   8 
 
United States v. Cote, No. 12-0522/AF
 

case in Herring.                                     This investigation originated as a state or

federal civilian investigation before being handed over to the

military justice system, where different rules, namely, the lack

of time limits on searches, usually govern.                                      The record suggests

that failing to adhere to the ninety-day time limit was a

mistake -- not a deliberate act borne of an intentional, willful

disregard of the warrant’s terms or the result of gross

negligence or recurring or systemic negligence.                                      In addition,

when law enforcement came into possession of Appellant’s hard

drive, the hard drive was defunct.                                      Its internal components were

damaged, rendering it inoperable.                                       Moreover, Appellant never

requested the hard drive’s return.3                                      From this, it is difficult

to infer that law enforcement’s retention of the property --

during which it sought the hard drive’s repair -- was intended

to deprive Appellant of the use and enjoyment of his hard drive.

Nor, is this a case where law enforcement should have known that

it was depriving Appellant of the use and enjoyment of his


                                                            
3
  A request for the return of property is relevant to a
determination of whether there has been police misconduct
because a request gives police notice that the continued
retention of the property is harming the owner. In some cases,
repeated requests for the return of property combined with an
excessive delay in returning it could lead to an inference that
the government was intentionally retaining property to interfere
with an individual’s possessory interests. On the other hand,
the absence of a request, as in this case, suggests that the
police were not on notice that the owner was harmed, or
potentially would be harmed, by the prolonged retention of the
property. Therefore, there is no misconduct to be deterred.
                                                                   9 
 
United States v. Cote, No. 12-0522/AF
 

property.   Hence, because there is no wrongful police conduct to

deter, nor a pattern of negligent conduct to punish, I would not

exclude the evidence obtained from Appellant’s hard drive. 




                                  10 
 
United States v. Cote, No. 12-0522/AF


     RYAN, Judge (dissenting):

     A military judge’s ruling on a motion to suppress is

reviewed for an abuse of discretion.    United States v.

Cowgill, 68 M.J. 388, 390 (C.A.A.F. 2010).    “‘An abuse of

discretion occurs if the military judge’s findings of fact

are clearly erroneous or if the decision is influenced by

an erroneous view of the law.’”   Id. (quoting United States

v. Quintanilla, 63 M.J. 29, 35 (C.A.A.F. 2006)).    Here, the

military judge excluded the evidence seized during the

search of Appellant’s hard drive solely because the search

was “executed well outside the time period” set forth in

the warrant without undertaking the appropriate fact-

intensive inquiry into whether the delayed search was

“unreasonable” under the Fourth Amendment.1   Id.   This per

se exclusion reflected an erroneous view of the law, one

further supported by the majority in this case, and I

respectfully dissent.

1
  The military judge supported her conclusion that the
searches of Appellant’s hard drive and laptop were
“unlawful” and that, “therefore, any evidence seized during
those searches is hereby inadmissible” with three findings
of fact: (1) “that the warrant issued in this case
specifically stated that the search of any electronic
device or storage media seized from the accused was to be
searched within 90 days; unless the judge extended that
date with good cause shown;” (2) that “the government [did
not] request an extension of that time period;” and (3)
that “after [the ninety-day] time period had elapsed, the
government conducted additional analys[es]” of the laptop
and hard drive.
United States v. Cote, No. 12-0522/AF


     The Fourth Amendment protects, in relevant part,

“against unreasonable searches and seizures.”    U.S. Const.

amend. IV.   Searches and seizures conducted in the absence

of a warrant are presumptively unreasonable, in the

constitutional sense.   See, e.g., United States v. Daniels,

60 M.J. 69, 71-72 (C.A.A.F. 2004) (citing Camara v.

Municipal Court of San Francisco, 387 U.S. 523 (1967)).

The Fourth Amendment requires that warrants permitting a

search and seizure:   (1) be based on probable cause; (2) be

supported “by Oath or affirmation”; and (3) “particularly

describ[e] the place to be searched, and the persons or

things to be seized.”   U.S. Const. amend. IV.

     In this case, no one disagrees that (1) there was a

warrant, (2) there was probable cause supported by sworn

testimony, and (3) the warrant described with particularity

the place to be searched and the things to be seized.

Nevertheless, the majority concludes that the search

violated the Fourth Amendment without explaining how, if at

all, the “search” of the hard drive was constitutionally

unreasonable.   Rather, it relies on the same fact fixed

upon by the military judge -- that a time limit set forth

in the warrant was violated.2


2
  The majority purports to recognize that an electronic
search conducted after the expiration of a warrant’s time

                                2
United States v. Cote, No. 12-0522/AF


     “The Fourth Amendment does not specify that search

warrants contain expiration dates . . . [and it] contains

no requirements about when the search or seizure is to

occur or the duration.”   United States v. Gerber, 994 F.2d

1556, 1559-60 (11th Cir. 1993); see also United States v.

Syphers, 426 F.3d 461, 469 (1st Cir. 2005) (quoting same);

United States v. Martin, 399 F.3d 879, 881 (7th Cir. 2005)

(“The fourth amendment’s rules for warrants do not include

time limits.”).   Rather, “[t]he general touchstone of

reasonableness which governs Fourth Amendment

analysis . . . governs the method of execution of the

warrant.”   United States v. Ramirez, 523 U.S. 65, 71

(1998); see also Dalia v. United States, 441 U.S. 238, 258

(1979).   Given that the Fourth Amendment makes no reference

to time limitations, the fact that a magistrate judge

chooses to place one in a warrant does not elevate that

time limit to a constitutional requirement.   Rather, the

touchstone is whether the failure to search the hard drive

within the time limit was constitutionally “unreasonable.”


requirement does not constitute a per se violation of the
Fourth Amendment, United States v. Cote, __ M.J. __ (12)
(C.A.A.F. 2013), and should be analyzed under “the ultimate
touchstone of any Fourth Amendment inquiry . . .
reasonableness,” id. at __ (11) (citing Florida v. Jimeno,
500 U.S. 248, 250 (1991)), yet the only fact it cites in
support of the electronic search being unreasonable is that
the search was conducted after the expiration of the
warrant’s time requirement.

                              3
United States v. Cote, No. 12-0522/AF


     Neither this Court nor the Supreme Court have

specifically addressed the question whether an electronic

search conducted after the expiration of a warrant’s time

requirement is unreasonable under the Fourth Amendment.

However, when analyzing the more general issue of whether

delayed electronic searches are unreasonable, a number of

federal jurisdictions apply some variation of the Syphers

test, which asks whether (1) the delay resulted in a lapse

of probable cause, (2) the defendant was prejudiced, or (3)

the police acted in bad faith to circumvent federal

requirements.   426 F.3d at 469; see also United States v.

Brewer, 588 F.3d 1165, 1173 (8th Cir. 2009) (“[O]ur

analysis . . . considers only whether the delay rendered

the warrants stale.”); United States v. Burgess, 576 F.3d

1078, 1097 (10th Cir. 2009) (asking whether “there was

prejudice in the sense that the search might not have

occurred” and finding that probable cause was unaffected by

the delay); United States v. Hodges, NO. 1:09-CR-562-CAP-

LTW, 2010 U.S. Dist. LEXIS 118437, at *11-*12, 2010 WL

4639238, at *4 (N.D. Ga. 2010) (Walker, Mag. J.), adopted

by United States v. Hodges, NO. 1:09-CR-562-CAP, 2010 U.S.

Dist. LEXIS 118444, 2010 WL 4638872 (N.D. Ga. 2010)

(denying motion to suppress because probable cause

continued to exist, the government did not act in bad


                              4
United States v. Cote, No. 12-0522/AF


faith, and there was no prejudice to the defendant); United

States v. Burns, NO. 07 CR 556, 2008 U.S. Dist. LEXIS 35312,

at *27-*28, 2008 WL 4542990, at *9 (N.D. Ill. 2008)

(denying motion to suppress when defendant did not assert

that delay affected probable cause or police acted in bad

faith).

     The majority declines to apply the Syphers test

because (1) here, unlike in Syphers, the search violated

the warrant’s explicit terms, and (2) “Syphers focused

primarily on the effect of delay in executing the search,

and concomitantly, probable cause,” whereas in this case,

the time limitation serves to protect Appellant’s

“possessory interest in noncriminal materials.”   Cote, __

M.J. at __ (10-11).    First, there is no authority for the

proposition that every and any explicit term in a warrant

bears constitutional weight simply because a magistrate

chose to place it there.   Rather, the focus of the cases

where failure to comply with explicit terms of a warrant

were found to have constitutional consequences were where

the explicit terms violated were required by the Fourth

Amendment -- the place to be searched, and the persons or

things to be seized.   See, e.g., Ybarra v. Illinois, 444

U.S. 85, 91-92 (1979) (“Although the search warrant, issued

upon probable cause, gave the officers authority to search


                               5
United States v. Cote, No. 12-0522/AF


the premises and to search [the bartender,] it gave them no

authority whatever to invade the constitutional protections

possessed individually by the tavern’s customers.”);

Bowling v. Rector, 584 F.3d 956, 971 (10th Cir. 2009)

(“Where, as here, a warrant clearly and precisely specifies

items to be seized, and the officers executing the warrant

seize additional items, those officers act unreasonably for

Fourth Amendment purposes unless their conduct may be

justified under an exception to the warrant requirement.”);

United States v. King, 227 F.3d 732, 750-52 (6th Cir. 2000)

(concluding that a search was unreasonable where law

enforcement exceeded the scope of a warrant that authorized

the search of a duplex’s first-floor unit by searching the

basement).

     Moreover, the majority, in determining that the

Government unreasonably interfered with Appellant’s

“possessory interest in noncriminal materials,” Cote, __

M.J. at __ (10-11), substantially relies on the fact that

the warrant’s time limitation was violated and fails to

balance this interest against the Government’s

countervailing interest in extracting evidence from the

damaged hard drive where there was strong probable cause to

believe that the hard drive contained child pornography,




                             6
United States v. Cote, No. 12-0522/AF


and that probable cause continued to exist throughout the

duration of the seizure.3

     The majority further ignores the fact that other

federal jurisdictions have applied some variation of the

Syphers test to instances where law enforcement violated a

warrant’s time requirement.   In Burgess, the 10th Circuit

applied a variation of the Syphers test to hold that the

violation of a warrant’s time requirement was not

constitutionally unreasonable.    Burgess, 576 F.3d at 1097

(“The same analysis applies whether it is a violation of

the warrant itself, or a violation of Rule 41 per se.”

(quotation marks and citation omitted)).   Likewise, the

Northern District of Georgia in Hodges concluded that the

examination of the defendant’s hard drives after the

expiration of the warrant was not “an unreasonable search

amounting to a constitutional violation requiring

suppression.”   2010 U.S. Dist. LEXIS 118437, at *8, 2010 WL

4639238, at *3; see also United States v. Hernandez, 183 F.

Supp. 2d 468, 480-81 (D.P.R. 2002) (holding that the




3
  I further note that (1) Appellant made no claim that this
seizure unreasonably interfered with his possessory
interest before either this Court or the United States Air
Force Court of Criminal Appeals, and (2) there is no
evidence in the record that Appellant, at any time,
requested the return of his property.

                              7
United States v. Cote, No. 12-0522/AF


examination of computer discs conducted after the warrant’s

deadline was reasonable).

     The military judge erred in shortcutting the requisite

fact-intensive inquiry to determine whether the

Government’s conduct was reasonable under the Fourth

Amendment.4    Here, the record shows that efforts to search

the damaged hard drive ground to a halt because the

investigating agent from the North Dakota Bureau of

Criminal Investigation (NDBCI), Special Agent (SA) Harstad,

had neither the expertise nor the resources to access its

contents.5    After SA Harstad exhausted his attempts to

search the hard drive on August 18, 2008, the inoperable

hard drive was transferred to the Air Force Office of

Special Investigations (AFOSI) at Minot Air Force Base,

where it was stored in an evidence locker.    The record is

unclear as to who maintained primary control of the

investigation at that time.


4
  An appropriate framework for assessing reasonableness in
the context of an electronic search is the test set forth
in Syphers, which asks whether (1) the delay resulted in a
lapse of probable cause, (2) the defendant was prejudiced,
or (3) the police acted in bad faith to circumvent federal
requirements. 426 F.3d at 469.
5
  In setting the ninety-day time limitation, the magistrate
judge could not have known that the hard drive was damaged
because the drive was only discovered after the search of
Appellant’s room, which occurred after the magistrate judge
issued the warrant.

                               8
United States v. Cote, No. 12-0522/AF


     Eleven months later, on July 17, 2009, the Government

informed SA Harstad that it did not have enough evidence

tying Appellant to the child pornography.   In early

September, 2009, AFOSI sent the hard drive to the Defense

Computer Forensic Laboratory (DCFL) for repair.    The

DCFL -- the only laboratory within the Department of

Defense (DOD) capable of such work -- employs only three

technicians trained in hard drive repair.   SA Harstad, who

had originally taken part in the search of Appellant’s

room, received the hard drive and a forensic image of its

contents from the DCFL on October 6, 2009, and conducted a

search of the forensic image that revealed child

pornography files.

     In assessing whether the search was constitutionally

unreasonable, the military judge should have considered

that the hard drive sat in an AFOSI evidence locker for

over a year and the warrant expressly allowed for the time

limitation to be extended for good cause.   The military

judge should have also recognized that in the context of

electronic searches, courts “have permitted some delay in

the execution of search warrants involving computers

because of the complexity of the search.”   Syphers, 426

F.3d at 469; see also United States v. Ivers, 430 F. App’x

573, 575 (9th Cir. 2011) (“Electronic data searches may


                             9
United States v. Cote, No. 12-0522/AF


take longer than traditional searches . . . .” (quotations

and citation omitted)); United States v. Triumph Capital

Group, 211 F.R.D. 31, 51 (D. Conn. 2002) (“[C]omputer

searches . . . cannot be subject to any rigid time limit

because they involve . . . more preparation and a greater

degree of care in their execution.”).

     Another factor to consider is that probable cause to

believe Appellant’s external hard drive contained child

pornography continued to exist at the time of the search.

In fact, the earlier discovery of child pornography on one

of Appellant’s computers during the initial search of

Appellant’s room bolstered the magistrate judge’s probable

cause determination as to the existence of child

pornography on the external hard drive.   Furthermore, there

was little risk that this probable cause determination

would lapse because the damaged hard drive remained

unchanged in the continuous custody of law enforcement.

     The military judge should have also considered whether

Appellant was prejudiced from the delay and whether law

enforcement acted in bad faith to circumvent the Fourth

Amendment’s requirements.   With regard to whether Appellant

was prejudiced, the record shows (1) the hard drive was

seized within the time limitation set by the warrant, (2)

there is no showing that Appellant could have avoided the


                              10
United States v. Cote, No. 12-0522/AF


search at a later time because of a lack of probable cause,

and (3) there is no showing or allegation that the belated

search affected his ability to defend himself.

        Finally, to determine whether law enforcement

exhibited bad faith in delaying the search, the military

judge should have considered that (1) the search of this

particular hard drive could only be facilitated by a small

group of technicians at a single facility within the DOD;

(2) the original agency investigating Appellant, the NDBCI,

did not have the resources to repair the broken hard drive;

and (3) the record is less than clear on when the case was

turned over to the Air Force for prosecution or whether the

Air Force was informed about the time limitations placed on

the warrant by the civilian magistrate judge.

        An appropriate reasonableness inquiry under the Fourth

Amendment would have considered all of these factors.    The

military judge considered none of them.    In concluding that

the Government’s failure to comply with the warrant’s time

limitation -- a term neither mentioned in nor required by

the Fourth Amendment -- necessitated exclusion of the

evidence seized during the search without conducting an

appropriate reasonableness analysis, the military judge

abused her discretion by excluding the evidence in this

case.


                                11